The opinion of the court was delivered by
Redfield, J.
The only question to be determined in this case is, whether the proceedings of the court martial can be avoided, for the insufficiency of the notice to the plaintiff. In regard to these summary and special jurisdictions, it has long been settled, that any matter, which goes to show a want of jurisdiction, either of the subject-matter adjudicated, or of the person of the alleged delinquent, may be shown, to avoid the effect of their judgments.
But where they have, as in the present case, jurisdiction, both of the subject-matter, and of the person of the party, the effect of their adjudication cannot be avoided, by any circumstantial irregularity in the detail of the proceedings, either before, or at the time of trial. As Lord Ellenborough said, in the case of Tarleton v. Tarleton, 4 M. & S. 21, in regard to a foreign judgment, “ The trial in this action is not in the nature of a writ of error upon the proceedings” in the court martial. Their jurisdiction being fully shown, the plaintiff is bound by the amercement. Darling v. Brown, 10 Vt. 148. Case in Washinton county, July term, 1839, not yet reported.
Judgment affirmed.